Title: From Thomas Jefferson to Edward Telfair, 22 May 1793
From: Jefferson, Thomas
To: Telfair, Edward



Sir
Philadelphia May 22. 1793.

I have the honor to inclose you two letters, with the papers which accompanied them, from the Spanish commissioners here to myself. One of them is relative to the slaves taken forcibly from E. Florida, by Harrison, Rees, and others, which was the subject of a letter I had the honor of writing you on the 3d. of July 1792. The other respects some fugitive slaves from that government into your state, reclaimed and not rendered. These having been laid before the President of the US. I am to assure you of his confidence that justice will be done by your state on both subjects, and that you will see it expedient for the general tranquility of the US. and more particularly for that of your own, that in giving the satisfaction sought by a neighbor, you will go beyond rather than stop short of the line of strict justice. I must ask the favor of your information of the present state of these cases, to enable me to give a present answer on the subject, and a fuller one when they shall be finally acted on, to be given as a final answer. I have the honor to be with perfect respect, Your Excellency’s Most obedt. & most humble servt

Th: Jefferson

